
	

116 HR 2134 : Helen Keller National Center Reauthorization Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2134
		IN THE SENATE OF THE UNITED STATES
		September 18, 2019Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To reauthorize the Helen Keller National Center for Youths and Adults Who Are Deaf-Blind.
	
	
 1.Short titleThis Act may be cited as the Helen Keller National Center Reauthorization Act of 2019. 2.Helen Keller National Center reauthorized The first sentence of section 205(a) of the Helen Keller National Center Act (29 U.S.C. 1904(a)) is amended by striking 1999 through 2003 and inserting 2019 through 2023.
		
	Passed the House of Representatives September 17, 2019.Cheryl L. Johnson,Clerk.
